          Case 5:16-cv-04942-LHK Document 269 Filed 11/07/18 Page 1 of 3




 1   ARTURO J. GONZÁLEZ (SBN 121490)                    RICHARD D. McCUNE (SBN 132124)
     AGonzalez@mofo.com                                 rdm@mccunewright.com
 2   PENELOPE A. PREOVOLOS (SBN 87607)                  DAVID C. WRIGHT (SBN 177468)
     PPreovolos@mofo.com                                dcw@mccunewright.com
 3   TIFFANY CHEUNG (SBN 211497)                        McCUNE WRIGHT AREVALO, LLP
     TCheung@mofo.com                                   3281 East Guasti Road, Suite 100
 4   ALEXIS A. AMEZCUA (SBN 247507)                     Ontario, California 91761
     AAmezcua@mofo.com                                  Telephone: (909) 557-1250
 5   CHRISTOPHER L. ROBINSON (SBN 260778)               Facsimile: (909) 557-1275
     ChristopherRobinson@mofo.com
 6   MORRISON & FOERSTER LLP                            JOSEPH G. SAUDER
 7   425 Market Street                                  MATTHEW D. SCHELKOPF
     San Francisco, California 94105-2482               JOSEPH B. KENNEY
 8   Telephone:    (415) 268-7000                       McCUNE WRIGHT AREVALO, LLP
     Facsimile:    (415) 268-7522                       555 Lancaster Avenue
 9                                                      Berwyn, PA 19312
                                                        Telephone: (610) 200-0580
10   ANNE M. CAPPELLA (SBN 181402)                      Attorneys for Plaintiffs and the Proposed Class
11   anne.cappella@weil.com
     WEIL, GOTSHAL & MANGES LLP
12   201 Redwood Shores Parkway
     Redwood Shores, CA 94065
13   Telephone: (650) 802-3000
14   Facsimile: (650) 802-3100
     Attorneys for Defendant APPLE INC.
15
16                                    UNITED STATES DISTRICT COURT
17                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                            SAN JOSE DIVISION
19
20   THOMAS DAVIDSON, TODD CLEARY,                      Case No. 5:16-cv-04942-LHK
     ERIC SIEGAL, MICHAEL PAJARO, JOHN
21   BORZYMOWSKI, BROOKE CORBETT,                       JOINT STIPULATION IDENTIFYING
22   TAYLOR BROWN, JUSTIN BAUER,                        SETTLEMENT CONFERENCE JUDGE
     HEIRLOOM ESTATE SERVICES, INC.,
23   KATHLEEN BAKER, MATT MUILENBERG,                   Dept.:    Courtroom 8 – 4th Floor
     WILLIAM BON, and JASON PETTY on behalf             Judge:    Honorable Lucy H. Koh
24
     of themselves and all others similarly situated,
25
                     Plaintiffs,
26
             vs.
27
28   APPLE INC.,

                     Defendant.
     JOINT STIP RE SETTLEMENT CONF. JUDGE
     CASE NO.: 5:16-CV-04942-LHK
     sf-3959850
          Case 5:16-cv-04942-LHK Document 269 Filed 11/07/18 Page 2 of 3



 1           Pursuant to the Court’s request for the parties to file a stipulation identifying their choice of
 2   Magistrate Judge for a settlement conference (ECF No. 268), the parties identify Magistrate Judge
 3   Jacqueline Scott Corley.
 4
 5
 6
 7   DATED: November 7, 2018                          Respectfully submitted,
 8
                                                      McCUNE WRIGHT AREVALO, LLP
 9
                                                      By: /s/ David C. Wright
10                                                         David C. Wright
                                                      Attorneys for Plaintiffs and the Putative Class
11
12   DATED: November 7, 2018                          Respectfully submitted,
13                                                    MORRISON & FOERSTER LLP
14                                                    By: /s/ Arturo J. González
                                                           ARTURO J. GONZÁLEZ
15                                                    Attorneys for Defendant Apple Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28




     JOINT STIP RE SETTLEMENT CONF. JUDGE
     CASE NO.: 5:16-CV-04942-LHK
                                                                                                                 1
     sf-3959850
           Case 5:16-cv-04942-LHK Document 269 Filed 11/07/18 Page 3 of 3



 1                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

 2           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4

 5

 6   DATED: November 7, 2018                          By: /s/ Arturo J. González
                                                            Arturo J. González
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIP RE SETTLEMENT CONF. JUDGE
      CASE NO.: 5:16-CV-04942-LHK
                                                                                                            2
      sf-3959850
